DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 9-21 are pending.  Examiner acknowledges Applicant’s amendments to claims 9-11 and 13-15, canceled claims 1-8 and new claims 16-21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving portion of the plug portion having protruding elements extending in the longitudinal direction of the plug part must be shown or the features canceled from claim 13.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “wherein the holding element comprises:…holding arms having latching lugs directed inwards relative to the holding element, holding arms having latching lugs directed outwards relative to the holding element…wherein the holding arms each have a free end which is resiliently movable in a radial direction and an opposite end which is fixed to the holding element body, wherein the holding element is mounted in a captive manner on a receiving portion of the plug part; wherein an actuating element projects radially outwards at terminal free ends of the holding arms and has latching lugs directed outwards relative to the holding element, and wherein the holding arm is resiliently movable in the radial direction relative to the plug part in order to latch the at least one latching lug on at least one latching surface or a latching opening of the socket part and to release it therefrom”.  
First, claim 9 recites holding arms with latching lugs which extend inward and outward respectively and each of the holding arms having a free end and a fixed end.  However, claim 9 further recites actuating elements projecting radially outward at terminal free ends of the holding arms and having latching lugs directed outwards.  It is not clear from the drawings or the specification how all of the holding arms have actuating elements which project radially outward at terminal free ends.  Further, it is not clear whether the latching lugs of the actuating elements which project radially outward are the same or different from the previously recited latching lugs on the holding arms which are directed outwards.
Further, it is not clear how the holding element is mounted in a captive manner on a receiving portion of the plug part.  What is a “captive manner” and how is “captive” being defined?
Finally, with regard to “wherein the holding arm is resiliently movable in the radial direction relative to the plug part in order to latch the at least one latching lug on at least one latching surface or a latching opening of the socket part and to release it therefrom”, which holding arm is being recited or is Applicant reciting all of the holding arms?  It is further unclear which latching lugs, i.e., the inwardly extending latching lugs, the outwardly extending latching lugs or the latching lugs of the actuating elements, are being recited as latching on at least one latching surface or a latching opening of the socket part.
As it is not clear what Applicant is claiming, Examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al WIPO Patent No, WO 2015/180875 A1.

As best understood by Examiner, with regard to claim 9, Klein et al disclose a connector, comprising:
at least one socket part (at 3),
at least one plug part (at 14), wherein the plug part can be inserted or is inserted into a socket portion of the socket part (see Figure 10), and
at least one holding element (at 7) can be pushed or is pushed onto the plug part for releasably holding the plug part in the socket part, wherein the holding element comprises:
a holding element body (see body of 7 in Figures 1 and 4), holding arms (at 10, 10) having latching lugs (at 12, 12) directed inwards relative to the holding element, holding arms (at 29, 29) having latching lugs (at 29f, 29f – see Figure 1) directed outwards relative to the holding element, and an uninterrupted, continuous terminal edge axially on both sides at the ends (at 15 - Figure 5 and at 9 – Figure 6a),
wherein the holding arms (at 10, 10, 29, 29) each have a free end (ends at 12, 12, 29c, 29c where the lugs are resiliently movable in a radial direction) which is resiliently movable in a radial direction and an opposite end (ends of 10, 10 – Figure 4 and 29, 29 – Figure 3 – which are fixed to the body at the opposite end of respective latching lugs) which is fixed to the holding element body,
wherein the holding element is mounted in a captive manner on a receiving portion of the plug part (see Figure 10 where the holding element 7 is mounted on a receiving portion -receiving portion of 14 from end opposite 34 to 24 - of the plug part 14);
wherein an actuating element (at 29c, 29c) projects radially outwards at terminal free ends of the holding arms (holding arms 29, 29 - Examiner is interpreting that Applicant means to recite only those holding arms which have outward directed lugs) and has latching lugs (lugs of 29c, 29c) directed outwards relative to the holding element, and
wherein the holding arm is resiliently movable in the radial direction relative to the plug part in order to latch the at least one latching lug on at least one latching surface or a latching opening of the socket part and to release it therefrom (see Figure 10 where the latching lug 29c is latched on latching surface of 3 next to 30).

As best understood by Examiner, with regard to claim 10, Klein et al disclose wherein the plug part (at 14) is provided with at least one device (at 13) for pressure locking which cooperates with the holding element (at 7), which device prevents the holding element from being unlocked when there is media pressure inside the connector.

As best understood by Examiner, with regard to claim 11, Klein et al disclose wherein the pressure locking device comprises at least one element (edge of 13 protruding from receiving portion between 13 and 14) protruding from the outside of the receiving portion of the plug part and the holding element (at 7) comprises at least one opening (at 29b) in at least one of its holding arms (at 29).

As best understood by Examiner, with regard to claim 12, Klein et al disclose wherein for pressure locking, the protruding element (edge of 13 protruding from receiving portion between 13 and 14) is located outside (see Figure 10) an opening (opening at 29b) in the holding element by displacement of the holding element relative to the plug part in the axial direction of the holding element and hereby blocks a radial movement of the holding arm or of the holding arms.

As best understood by Examiner, with regard to claim 13, Klein et al disclose wherein when the plug part (at 14) and the holding element (at 7) are in two-part form, at least one of the two parts is provided with an anti-rotation means (at 12) , and/or the receiving portion of the plug portion has protruding elements (portion between 13 and 14 with protruding edge 13) extending in the longitudinal direction of the plug part, which interlock with correspondingly complementary surfaces or portions (of 12) of the holding element (at 7) and provide an anti-rotation means for preventing the holding element from rotating on the receiving portion of the plug part.

As best understood by Examiner, with regard to claim 14, Klein et al disclose wherein the socket part (at 3) has at least one anti-rotation means and/or positioning aid (at 64- Figure 8).

As best understood by Examiner, with regard to claim 16, Klein et al disclose a hose line or pipeline (see abstract lines 1-3) including the connector (see connector recited above).

As best understood by Examiner, with regard to claim 17, Klein et al disclose wherein the receiving portion (receiving portion of 14 from end opposite 34 to 24) on the plug part is provided with the at least one device (at 13) for pressure locking.

As best understood by Examiner, with regard to claim 18, Klein et al disclose wherein the at least one element (edge of 13 protruding from receiving portion between 13 and 14) protruding from the outside of the receiving portion of the plug part is at least one protruding elevation (elevated edge of protruding edge 13).

As best understood by Examiner, with regard to claim 19, Klein et al disclose wherein the plug part (at 14) has edges (edge of 13 protruding from receiving portion between 13 and 14).

As best understood by Examiner, with regard to claim 20, Klein et al disclose wherein the socket part (at 3) has at least one shaping (at 64- Figure 8) which secures against rotation or incorrect positioning (configured with element 60 to prevent incorrect positioning).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al in view of Bawa U.S. Patent No. 3,747,960 .

As best understood by Examiner, with regard to claim 15, Klein et al disclose wherein the socket part (at 3) is provided with the at least one latching opening in the lateral surface but do not expressly disclose that the socket part consists of at least one plastic material.  Bawa teaches that the elements in a coupling can be formed of plastic to be utilized in an environment which is detrimental to metallic materials but non-injurious to parts fabricated from a plastic material (column 3, lines 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the socket part consist of at least one plastic material as plastic elements can be utilized in particular environments as taught by Bawa and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 21, Klein et al disclose claimed invention but do not disclose that the machined part is made of at least one metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the machined part be made of at least one metal to provide a more rigid connection and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.
With regard to claim 9, Applicant argues that Klein et al do not disclose that the holding element remains on the plug part after release of the plug part from the socket part and that the holding element of claim 9 is removed from the socket part together with the plug part.
Examiner disagrees.
It is not clear where this language is found in claim 9.  Applicant has not recited or claimed that the holding element is removed from the socket part together with the plug part.  Applicant should note that the features upon which applicant relies (i.e., that the holding element remains on the plug part after release of the plug part from the socket part and that the holding element is removed from the socket part together with the plug part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant should further note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114).

With regard to claim 9, Applicant further argues that Klein et al do not disclose actuating elements projecting radially outwards at terminal free ends of the holding arms…as the holding element is not released from the socket part and the elements are inaccessibly inserted into the socket portion and cannot be released.
Examiner disagrees.
As rejected above, Klein et al disclose actuating elements on terminal free ends of the holding arms.  Also, as noted above, claim 9 does not recite that the holding element is released from the socket portion.  Further, the actuating elements have only been recited as projected radially outwards at terminal free ends of the holding arms and having latching lugs directed outwards.  It is not clear where in claim 9 the actuating elements have been claimed to be a part of a release for the holding element from the socket part.

With regard to claim 9, Applicant argues that Klein et al do not disclose that the holding element is mounted in a captive manner on a receiving portion of the plug part.
As rejected in the 112(b) rejection above, it is unclear what Applicant means by “mounted in a captive manner”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679